DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Skinner on 8/2/21.

The application has been amended as follows: 

Claim 7 (currently amended)
The reactor of claim [[1]]2, wherein the reactor body changes the temperature and vapor concentration of a material within the aerosol sample flowing in the fluid flow path.

Claim 19 (currently amended)
2, wherein the vapor concentration within the aerosol sample stream reaches a level above the saturation vapor pressure calculated using the aerosol sample stream temperature.

Claim 20 (currently amended)
The reactor of claim [[6]]2, wherein a gas is coaxially input to a perimeter of the aerosol sample stream as a sheathing flow at the inlet end of the reactor body.

Allowable Subject Matter
Claims 1, 2, 7-22, and 24-27 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a particle vapor reactor comprising a reactor body with a fluid flow conduit having an inlet end, an outlet end, and a length, width and height, the fluid flow conduit having a longitudinal axis extending along the entire length from the inlet end to the outlet end, the cross-section of the fluid flow conduit having a circular geometry at the inlet end, an obround geometry at a midsection including two opposing, flat members of a wall of the reactor body, and a circular geometry at the outlet end, the flat, members being aligned parallel with the longitudinal axis of the fluid flow conduit, the fluid flow conduit being bounded by the reactor body wall, and whereby the distance between opposing sides of the reactor body wall at the midsection is equidistant from the longitudinal axis of the fluid flow .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798